Citation Nr: 0403047	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-05 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  

2.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the right knee (formerly 
lateral synovial plica, right knee), currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the RO, 
which denied the benefits sought on appeal.  

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Notice of the Veterans Claims Assistance Act of 2000 (VCAA) 
was given in March 2001, prior to the May 2002 adjudication 
of the claims on appeal.  However, a review of record 
reflects that the RO has not adequately complied with the 
notification and duty to assist requirements of the VCAA and 
its implementing regulations.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Specifically, the veteran identified pertinent 
private treatment from Drs. M. Paunicka, A. G. Nachowicz, of 
C-U Foot and Ankle Clinic, and the Matzner Clinic.  The 
veteran also indicated treatment at the VA Medical Center 
located in Danville, Ill.  These records are not on file, and 
the RO appears to have failed to request them for use in the 
appeal.  

Upon a review of the evidence of record, the Board finds that 
additional development is necessary regarding both claims on 
appeal.  

Service medical records for the veteran's active duty in the 
U.S. Air Force show a diagnosis of "slight" high-frequency 
hearing loss on examination at separation from service in 
November 1975.  While no diagnosis of hearing loss was made 
on VA examination in October 2001, this result appears to 
have been the sole result of the veteran's "significantly 
inconsistent responses" on audiologic testing.  VA and 
private treatment records-yet to be obtained, may or may not 
include a current diagnosis of hearing loss, and it is not 
clear whether the veteran understands the need for a current 
diagnosis to support his claim.  In light of the above 
circumstances, the veteran should be given another 
opportunity for a VA audiologic examination, after notice 
that his full cooperation is necessary.  

As to the veteran's service-connected right knee disorder, 
the Board finds that the VA orthopedic examination of October 
2001 was inadequate.  After all outstanding private and VA 
treatment records have been obtained, another VA examination 
should be obtained, to include a review of the claims file, 
with consideration of any functional loss due to pain, the 
effect of pain on functional impairment, and all factors 
identified in 38 C.F.R. §§ 4.40 and 4.45, including 
limitation of movement due to pain, weakened movement, excess 
fatigability, and incoordination.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Additionally, had the examiner 
reviewed the VA claims file, service medical records would 
have disclosed in-service complaints of right knee pain, as 
well as post-service medical records of back and lower 
extremity leg pain following an injury in August 1979.  

The October 2001 VA examination report is also unclear as to 
whether or not the veteran was cooperative on examination: 
While note was made that the veteran's right knee was painful 
upon all areas of palpation, the veteran was noted to have 
been unable to "cooperate with relaxation," so that the 
examiner's range of motion testing in the knees, "almost 
[became] a wrestling match."  The import of the examiner's 
statement is unclear, while the necessary clinical 
information remains absent.  

For these reasons, the case is REMANDED for the following 
development:  

1.  The RO should contact the veteran and 
request that he fully identify the names, 
addresses, and approximate dates of any 
VA or private physicians who treated him 
for any hearing loss or right knee 
symptomatology-but only those records 
not already on file.  In doing so, the RO 
should invite the veteran to submit 
medical opinion evidence of a current 
diagnosis of bilateral hearing loss, or 
clinical finding of right knee ankylosis, 
recurrent subluxation, or lateral 
instability.  

When requesting that the veteran provide 
the requisite identifying information, 
releases should be obtained so that VA 
can request all pertinent medical records 
from all sources identified, including 
any and all pertinent treatment records 
of Drs. M. Paunicka, A. G. Nachowicz, the 
C-U Foot and Ankle Clinic, and the 
Matzner Clinic, dated from December 1975 
to the present.  The RO should obtain all 
pertinent treatment records from VA 
Medical Center located in Danville, 
Illinois, dated from 1975 to the present, 
if not already on file.  

The RO should take the appropriate steps 
to associate identified records with the 
claims file and to advise the appellant 
if any identified records are 
unavailable, and the RO should document 
its efforts in this regard.  

2.  Thereafter, the RO should schedule 
the veteran for VA examinations so as to 
determine the severity of service-
connected right knee disability and the 
etiology of any current hearing loss.  
Notice of the VA examinations should 
advise the veteran that his full 
cooperation on both examinations is 
necessary.  38 C.F.R. § 3.655 (2003).  

The complete VA claims file, to include 
all additionally received evidence, must 
be provided to the examiners prior to the 
examinations, and review of such should 
be documented in the completed 
examination reports.  Any indicated tests 
or studies should be completed.  

Right Knee:  The examiner should note the 
veteran's complaints, as well as 
objective evidence supporting any 
findings of right knee weakened movement, 
including movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and determine whether the 
service-connected right knee includes any 
ankylosis, recurrent subluxation, or 
lateral instability.  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  
The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If this is 
not feasible, this should be so stated.  
Any lack of cooperation on the part of 
the veteran should be clearly noted.  

Bilateral Hearing Loss:  The examiner is 
requested to identify the appropriate 
diagnoses pertinent to the veteran's 
bilateral hearing, and any lack of 
cooperation on the part of the veteran 
should be clearly noted.  The examiner 
should provide an opinion as to the 
etiology of any current hearing 
impairment, with a statement as to 
whether it more likely, less likely, or 
at least as likely as not that any such 
hearing impairment is related to the 
veteran's period of active service in the 
U.S. Air Force, and related acoustic 
trauma.  In addressing this question the 
examiner is requested to comment on the 
available clinical evidence related to 
the veteran's November 1975 in-service 
notation of slight high frequency hearing 
loss, as well as any pertinent post-
service evidence.  The rationale for all 
conclusions reached should be provided.  

3.  The RO should then review the 
complete claims file and undertake any 
additionally indicated notice or 
development consistent with VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2003) 
and its implementing regulations codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  Such action should 
include notice of the information and 
evidence not of record that is necessary 
to substantiate the claims; notice of 
information and evidence VA will obtain, 
and the appellant must obtain, and 
request the appellant provide VA with all 
relevant evidence and argument pertinent 
to the claims on appeal.  

4.  Thereafter, the RO should 
readjudicate the claims on appeal based 
on a review of the entire claims file, to 
include consideration of the factors 
enumerated in the Court's decision in 
DeLuca, Supra, as well as 38 C.F.R. 
§§ 4.40, and 4.45, and 38 C.F.R. § 
3.655(a), as appropriate.  If any benefit 
sought is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case, with citation to 
VCAA, and be given an opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

